 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       ANTHONY J. SILVERIA,                           No. 2:18-cv-412-TLN-KJN PS
12                        Plaintiff,
13             v.                                       ORDER
14       ROBERT WILKIE, et al.,
15

16                        Defendants.
17

18

19            Presently pending before the court is a motion to dismiss on various grounds filed by

20   defendant Robert Wilkie, Secretary, U.S. Department of Veterans Affairs. (ECF No. 18.)

21   Plaintiff Anthony Silveria, proceeding without counsel, opposed the motion, and defendant filed a

22   reply brief. (ECF Nos. 21, 24.)1 For the reasons discussed below, the court GRANTS IN PART

23   defendant’s motion and TRANSFERS the action to the Northern District of California.

24            In short, plaintiff, a former employee of the United States Department of Veterans Affairs

25   (“VA”) in Oakland, California, alleges that he was improperly removed from his position on June

26   29, 2014, because the VA discriminated against plaintiff based on his mental disability. Plaintiff

27
     1
      The motion was submitted for decision without oral argument on the record and written briefing
28   pursuant to Local Rule 230(g). (ECF No. 23.)
                                                    1
 1   filed the instant action on February 23, 2018, alleging claims under the Americans with

 2   Disabilities Act and other federal laws. The operative first amended complaint, filed on May 11,

 3   2018, names the current Secretary of the VA, as well as three of plaintiff’s former supervisors

 4   based in Oakland, California.

 5          As a threshold matter, defendant contends that the action should be dismissed for

 6   improper venue pursuant to Federal Rule of Civil Procedure 12(b)(3). That argument has merit.

 7          Although plaintiff asserts an ADA claim, the Rehabilitation Act, and not the ADA, applies

 8   to federal agencies. See, e.g., Enica v. Principi, 544 F.3d 328, 338 n.11 (1st Cir. 2008).

 9   “Employment discrimination claims under the Rehabilitation Act are governed by Title VII’s

10   venue provision, 42 U.S.C. § 2000e–5(f)(3).” Kunamneni v. Gutierrez, 2009 WL 1068891, at *1

11   (N.D. Cal. Apr. 21, 2009) (citing Bolar v. Frank, 938 F.2d 377, 377–78 (2d Cir. 1991)). Section

12   2000e-5(f)(3) provides:

13                  Such an action may be brought in any judicial district in the State in
                    which the unlawful employment practice is alleged to have been
14                  committed, in the judicial district in which the employment records
                    relevant to such practice are maintained and administered, or in the
15                  judicial district in which the aggrieved person would have worked
                    but for the alleged unlawful employment practice, but if the
16                  respondent is not found within any such district, such an action may
                    be brought within the judicial district in which the respondent has his
17                  principal office.
18   42 U.S.C. § 2000e–5(f)(3).

19          Here, plaintiff admits that the alleged unlawful employment practice occurred at the VA’s

20   Regional Office in Oakland, where he and the three supervisors named as defendants in the
21   complaint worked, and which is located in the Northern District of California. Indeed, plaintiff

22   moved to Sacramento only at some point after his termination. Plaintiff also concedes that his

23   records are kept at the VA’s Regional Office in Oakland. Plaintiff’s only potentially colorable

24   argument is that he made a request to transfer to Sacramento in 2013, which was denied, positing

25   that he would have worked in Sacramento but for the denial of the transfer. However, based on

26   the limited record before the court, it is far from clear that the denial was an unlawful
27   employment practice or was even part of plaintiff’s discrimination claim in the underlying

28   proceedings before the Merit Systems Protection Board (“MSPB”) or the Equal Employment
                                                        2
 1   Opportunity Commission (“EEOC”). Indeed, the final decision by the EEOC, which advised

 2   plaintiff of his right to file a civil action in federal district court, references only plaintiff’s “claim

 3   that the Agency discriminated against him on the bases of disability (mental) and reprisal when he

 4   was removed from his position on June 29, 2014.” (ECF No. 7 at 10.) As such, plaintiff has not

 5   adequately demonstrated that he would have worked in Sacramento but for an alleged unlawful

 6   employment practice by the VA. Piedmont Label Co. v. Sun Garden Packing Co., 598 F.2d 491,

 7   496 (9th Cir. 1979) (noting that a plaintiff has the burden of showing that venue is proper in the

 8   applicable district). Finally, plaintiff’s remaining arguments for venue in the Eastern District of

 9   California are so insubstantial and unsupported as to not warrant further discussion.

10           Having concluded that plaintiff failed to adequately show that venue is proper in the

11   Eastern District of California, the court declines to reach defendant’s remaining asserted bases for

12   dismissal. The only question remaining is whether the action should be dismissed without

13   prejudice or transferred to the Northern District of California. See 28 U.S.C. § 1406(a) (“The

14   district court of a district in which is filed a case laying venue in the wrong division or district

15   shall dismiss, or if it be in the interest of justice, transfer such case to any district or division in

16   which it could have been brought.”). Although defendant requests dismissal, the court finds that

17   transfer is more appropriate in this case. Plaintiff, as a pro se litigant, was likely unaware of the

18   procedural complexities of venue and largely motivated by a desire to have his case heard in the

19   court closest to where he presently lives. As such, having to repay the filing fee for a new action

20   in the Northern District appears unwarranted. Furthermore, it is unclear (and the court makes no
21   finding) whether dismissal would have any effect on plaintiff’s ability to file a new action in light

22   of any applicable statutes of limitation. Therefore, the court concludes that transfer is more

23   appropriate.

24           Accordingly, IT IS HEREBY ORDERED that:

25           1. Defendant’s motion to dismiss (ECF No. 18) is GRANTED IN PART based on

26               improper venue.
27           2. This action is TRANSFERRED to the United States District Court for the Northern

28               District of California.
                                                           3
 1         3. This order is without prejudice to defendant’s right to file an appropriate responsive

 2            motion or pleading in the Northern District of California, and the court expresses no

 3            opinion on the merits of plaintiff’s substantive claims.

 4         4. The Clerk of Court shall close this case.

 5   Dated: November 29, 2018

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     4
